Case: 1:20-cv-00287 Document #: 7 Filed: 01/30/20 Page 1 of 1 PageID #:32

 

AFFIDAVIT OF SERVICE Index #: 1:20-cv-00287
UNITED STATES DISTRICT COURT Date Filed: January 15, 2020
NORTHERN DISTRICT OF ILLINOIS AOS Filed:
Court Date:
ATTORNEY(S): Woodrow & Peluso LLC Steven L. Woodrow, Esq. File No.:

ADDRESS: 3900 East Mexico Avenue, Suite 300 Denver , CO 80210 PH: (720) 213-0675
LEE WIGOD, individually and on behalf of all others similarly situated,

vs Plaintiff
THS GROUP LLC d/b/a TOTAL HOME PROTECTION, a Pennsylvania limited liability company,

 

 

 

Defendant
STATE OF NEW YORK, COUNTY OF NASSAU SS.:
Majd Hussein , being duly sworn deposes and says: Deponent is not a party herein, is over 18 years
of age and resides in New York State. On January 27, 2020 at 2:29 PM
at 19 W. 34TH STREET, SUITE 1018, NEW YORK, NY 10001 , deponent served the within

 

Summons In A Civil Case, Notice of Mandatory Initial Discovery, Amended Standing Order Regarding Mandatory Initial
Discovery Pilot Project, Civil Cover Sheet, Class Action Complaint

 

with Index Number 1:20-cv-00287 , and Date Filed January 15, 2020 endorsed thereon,
on: THS GROUP LLC d/b/a TOTAL HOME PROTECTION, a Pennsylvania limited liability , Defendant — therein named.
company, c/o USA CORPORATE SERVICES INC. —_ ~
#1 INDIVIDUAL By delivering a true copy of each to said recipient personally; deponent knew the person served to be the person

C] described as said person therein,
#2 CORP./ENTITY By delivering to and leaving with Jay "Doe" - Receptionist who indicated they were authorized to accept service on

Xx behalf of the Corporation/Entity.

 

#3 SUITABLE By delivering a true copy of each to ~ a person of suitable age and discretion.
AGE PERSON | caiq premises is recipient's [ ] actual place of business [ ] dwelling house (usual place of abode) within the state.

Cc)
#4 AFFIXING _ By affixing a true copy of each to the door of said premises, which is recipient's: [ J] actual place of business
TODOOR [ J dwelling house (place of abode) within the state.
fr] Deponent was unable, with due diligence to find recipient or a person of suitable age and discretion, having called thereat on

, deponent completed service under the last two sections by depositing a copy of the

to the above address in a ist Class
postpaid properly addressed envelope marked “Personal and Confidential” in an official depository under the exclusive
care and custody of the United States Post Office in the State of New York.

#6 NON-SRVC After due search, careful inquiry and diligent attempts, I have been unable to effect process upon the person/entity
being served because of the following: [ ] Unknown at Address [ J] Evading [ 1 Moved left no forwarding

[ ] Address does not exist [ ] Other:

#5 MAILCOPY On
[

 

 

Attempts
#7 DESCRIPTION A description of the Defendant, or other person served, or spoken to on behalf of the Defendant is as follows:
x Sex __ Male Color of skin Asian Color of hair —_ Black Age 21-35 Yrs. Height — 5ft4in - 5ft8in
(use with #1, 20°39) Weight 131-160 Lbs. Other Features:
#8 WIT. FEES $ the authorized witness fee and / or traveling expenses were paid (tendered) to the recipient.
#9 MILITARYSRVC Deponent asked person spoken to whether the defendant was presently in military service of the United States
i Government or of the State of New York and was informed that defendant was not.
#10 OTHER = Jay “Doe" refused to give his full name.
x

Sworn to before me on this 28th day of Januaty, 2020

AL—- se =

STEVEN M SHURGIN “""" STEPHANIE GALLIGAN ,

 

 

 

,
s rver's Lic #
NOTARY PUBLIC, State of New York NOTARY PUBLIC, State of New York a 4 Server's Lic #2090551
No, 01SH6190498, Qualified in Nassau County No, 01GA6190672, Qualified in Nassau County Work O
Commission Expires July 28, 2020 Commission Expires July 28, 2020 Cd] ork Order # 1122514

Catirat, PROCESS SERVERS, INC. 265 Post Avenur, Ste. 150, Westeury, NY 11890 Tr 516-333-6380 Fax 516-333-6382 NYC DCA Lic. 41381942
